Title: Robert Smith to Thomas Jefferson, 1 October 1810
From: Smith, Robert
To: Jefferson, Thomas


          
            Dear Sir,
            Washington Octr 1 1810—
          
            I yesterday had the honor of receiving your letter of the 23 Ult and I have this day forwarded its enclosure to mr Rodney. Well knowing how necessary it is that this very interesting statement should be promptly laid before your Counsul and not imagining that I could suggest any improvements, much less, such as would make amends for the injuries that might result from the delay, I could not permit myself to withhold it for the time which a proper examination would require.
           I hope and trust that pending the suit there will be no interposition on the part of Congress. But should it happen that the plea to the Jurisdiction be over-ruled and the judge should declare himself competent to examine the Opinion of the Chief magistrate of the Nation and to adjudge him responsible in his property for such Opinion, most assuredly such judge will for such Opinion be held answerable to the Grand Inquest of the Nation.With Affection & Esteem
          
            R Smith
        